Fourth Court of Appeals
                                San Antonio, Texas
                                    December 9, 2022

                                   No. 04-21-00487-CV

                              BOZ INVESTMENT I, LLC,
                                     Appellant

                                            v.

                       CAVENDER & HILL PROPERTIES, INC.,
                                   Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CI02935
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       The en banc court has considered Appellee’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.5.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court